EXAMINER’S AMENDMENT
This action is in response to the amendment filed 12/9/2020.  Claims 1-20 are pending.  Claims 1-2, 4, 6-8, 10-12, 14-18 and 20 have been amended.  Claims 1-20 are allowed per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 12/9/2020:  Applicant has amended the specification, and the corresponding objections have been withdrawn. 
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Housley (Reg. No. 75,242) on 1/7/2021.
The application has been amended as follows: 
Amend Claim 1 as follows:	1. A method for managing private data for surveys, comprising:	deploying a set of gather agents;	gathering, by the set of gather agents, a plurality of target data associated with a plurality of participants, wherein a first set of target data within the plurality of target data is collected according to a first set of policy criteria for a first participant, and wherein a second set of target data within the plurality of target data is collected according to a second set of policy criteria for a second participant;	determining the first participant has requested to review a subset of the first set of target data;	prompting the first participant to review the subset of target data;	determining the first participant rejected the subset of target data;	filtering the subset of target data; ;	receiving, from a miner, a request for a portion of the rejected subset of target data;	requesting, from the first participant, the portion of the rejected subset of target data;	receiving the portion of the rejected subset of target data; and	posting the portion of the rejected subset of target data to the results database
Amend Claim 2 as follows:	2. The method of claim 1, wherein the set of policy criteria includes a set of policy options and a set of policy details
Amend Claim 10 as follows:	10. A system for managing private data for surveys, the system comprising:	a memory with program instructions stored thereon; and	a processor in communication with the memory, wherein the system is configured to execute a set of actions, comprising:		deploy a set of gather agents;		gather by the set of gather agents, a plurality of target data associated with a plurality of participants, wherein a first set of target data within the plurality of target data is collected according to a first set of policy criteria for a first participant, and wherein a second set of target data within the plurality of target data is collected according to a second set of policy criteria for a second participant;		determine the first participant has requested to review a subset of the first set of target data;		prompt the first participant to review the subset of target data;		determine the first participant rejected the subset of target data;;		receive, from a miner, a request for a portion of the rejected subset of target data;		request, from the first participant, the portion of the rejected subset of target data;		receive the portion of the rejected subset of target data; and		post the portion of the rejected subset of target data to the results database.
Amend Claim 11  as follows:	11. The system of claim 10, wherein the set of policy criteria includes a set of policy options and a set of policy details
Amend Claim 16 as follows:	16. A computer program product for managing private data for surveys, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a ;	receiving, from a miner, a request for a portion of the rejected subset of target data;	requesting, from the first participant, the portion of the rejected subset of target data;	receiving the portion of the rejected subset of target data; and	posting the portion of the rejected subset of target data to the results database.  

Amend Claim 17 as follows:	17. The computer program product of claim 16, wherein the set of policy criteria 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 16, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, system or computer program product having a computer readable storage medium, in which a set of target data for a plurality of participants is acquired by a deployed set of gathering agents according to participant policy criteria, upon request for review, a participant reviews a subset of the collected target data and filters out any subsets that the participant rejects of the targeted data prior to posting the collected data to a database, furthermore, a miner requests a portion of the rejected subset of data, which is requested and received from the participant prior to posting to the database, in the specific manner and combination as recited in claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adler et al. (US 2003/0014654 A1) is related to handling of PII.
Brodie et al. (US 2009/0055431 A1) is related to classifying PII.
Kvamme et al. (US 9,288,184 B1) is related to handling of PII.
Faith et al. (US 2013/0204886 A1) is related to rejection of publication of PII.
Palanichamy (US 2019/0034808 A1) is related rejection of PII.
Amaya et al. (WO 2012/136652 A1) is related to a request and rejection of a user's PII.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492